UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1536


BUNTHAN THAN CHHAY,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 15, 2010              Decided:   January 11, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Paul Fiorino, Senior Litigation Counsel, Jessica R. C.
Malloy,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bunthan Than Chhay, a native and citizen of Cambodia,

entered the United States on a conditional basis as a lawful

permanent   resident    based         on   his     marriage    to   a   United     States

citizen, Mey Chang.             The couple later divorced.                 On June 16,

2005,   Chhay   filed       a    Form        I-751,     Petition    to     Remove     the

Conditions on Residence, and applied for a good faith waiver of

the   requirement    that        he    and    Chang     jointly     file    the     I-751

petition.     The immigration judge concluded that Chhay failed to

demonstrate that he entered into his marriage in good faith and

therefore failed to meet the conditions for a waiver of the

joint filing requirement.             The judge denied the I-751 petition,

and the Board of Immigration Appeals (“Board”) dismissed Chhay’s

subsequent appeal.      Chhay now petitions this court for review.

            We review de novo the agency’s finding that Chhay’s

evidence    failed     to       satisfy       the      legal    standard      of    what

constitutes a good faith marriage.                    See Ibrahimi v. Holder, 566

F.3d 758, 764 (8th Cir. 2009).                   The central question is whether

Chhay and Chang intended to establish a life together at the

time they were married.               See id.; In re Laureano, 19 I. & N.

Dec. 1, 2-3 (B.I.A. 1983).

            We have reviewed the record and the Board’s order and

conclude that the evidence clearly supports the determination

that Chhay did not intend to establish a marital life with Chang

                                             2
at   the   time    he    entered    into       the    marriage.      We    have    also

considered Chhay’s claims that the immigration judge erred in

admitting certain hearsay evidence and in excluding a proposed

witness    and    find   these     arguments         to   be   without    merit.    We

therefore deny the petition for review for the reasons stated by

the Board.       See In re Chhay (B.I.A. Apr. 15, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials         before   the    court   and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           3